
	

113 HR 2830 IH: Prioritizing Debt Reduction in U.S. Foreign Assistance Act of 2013
U.S. House of Representatives
2013-07-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2830
		IN THE HOUSE OF REPRESENTATIVES
		
			July 25, 2013
			Mr. McCaul introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs
		
		A BILL
		To prohibit assistance to foreign countries whose
		  governments hold more than $500,000,000,000 in United States Treasury
		  securities, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Prioritizing Debt Reduction in U.S.
			 Foreign Assistance Act of 2013.
		2.DefinitionsIn this Act:
			(1)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
				(A)the Committee on
			 Foreign Relations, the Committee on Appropriations, and the Committee on the
			 Budget of the Senate; and
				(B)the Committee on
			 Foreign Affairs, the Committee on Appropriations, and the Committee on the
			 Budget of the House of Representatives.
				(2)Major foreign
			 debt holderThe term
			 major foreign debt holder means any foreign country the government
			 of which the Secretary of the Treasury determines holds more than
			 $500,000,000,000 in United States Treasury securities.
			(3)United States
			 Treasury securitiesThe term
			 United States Treasury securities means obligations issued by the
			 United States under chapter 31 of title 31, United States Code.
			3.FindingsCongress makes the following
			 findings:
			(1)The Federal debt of the United States is
			 approximately $17 trillion.
			(2)Former Joint
			 Chiefs of Staff Chairman, Admiral Mike Mullen, has repeatedly stated that the
			 biggest threat to the national security of the United States is its
			 debt.
			(3)A
			 growing proportion of the Federal debt of the United States is held by foreign
			 governments, to some of which the United States provides direct foreign
			 assistance.
			(4)According to a
			 Department of the Treasury report entitled Major Foreign Holders of
			 Treasury Securities, foreign holdings of United States Treasury
			 securities stood at more than $4 trillion at the end of December 2012.
			(5)In August 2011,
			 Standard and Poor’s downgraded the United States long-term sovereign credit
			 from AAA to AA+ due to America’s excessive borrowing and unsustainable spending
			 levels.
			4.Sense of
			 CongressIt is the sense of
			 Congress that—
			(1)the growing
			 Federal debt of the United States jeopardizes the national security and
			 economic stability of the United States; and
			(2)paying money owed
			 to America’s major foreign debt holders is a better use of American taxpayer
			 dollars than providing such debt holders with United States foreign
			 assistance.
			5.Statement of
			 policyIt shall be the policy
			 of the United States to—
			(1)prohibit further
			 United States foreign assistance to major foreign debt holders; and
			(2)aggressively
			 address the unsustainable Federal debt of the United States.
			6.Prohibition on
			 assistance to major foreign debt holdersChapter 1 of part III of the Foreign
			 Assistance Act of 1961 is amended by adding at the end the following new
			 section:
			
				620N.Prohibition on
				assistance to major foreign debt holders
					(a)ProhibitionExcept
				as provided in subsection (b), no assistance may be provided directly or
				indirectly under this Act to any foreign country the government of which the
				Secretary of the Treasury determines holds more than $500,000,000,000 in United
				States Treasury securities.
					(b)ExceptionsSubsection
				(a) shall not apply with respect to the following:
						(1)Assistance to
				respond to an emergency.
						(2)Assistance to meet
				humanitarian needs, including needs for food, medicine, medical supplies and
				equipment, education, and clothing.
						(c)WaiverThe Secretary of State may waive the
				prohibition under subsection (a) if the Secretary submits to the appropriate
				congressional committees a written certification that the waiver is in the
				national security interests of the United States.
					(d)DefinitionsIn
				this section—
						(1)the term
				appropriate congressional committees means—
							(A)the Committee on
				Foreign Relations, the Committee on Appropriations, and the Committee on the
				Budget of the Senate; and
							(B)the Committee on
				Foreign Affairs, the Committee on Appropriations, and the Committee on the
				Budget of the House of Representatives; and
							(2)the term
				United States Treasury securities means obligations issued by the
				United States under chapter 31 of title 31, United States
				Code.
						.
		7.Report on
			 assistance to foreign debt holders
			(a)Annual
			 reportNot later than
			 September 30 of each year, the Secretary of State shall submit to the
			 appropriate congressional committees a report on the provision of United States
			 foreign assistance to foreign countries whose governments hold United States
			 Treasury securities.
			(b)Content of
			 reportEach report submitted under this section shall include the
			 following:
				(1)An analysis of the
			 current and foreseeable risks to the long-term national security and economic
			 stability of the United States posed by the Federal debt of the United
			 States.
				(2)How much foreign
			 assistance per country, per year, has been provided to foreign countries whose
			 governments hold United States Treasury securities.
				(c)FormEach
			 report submitted under this section shall be submitted in unclassified form,
			 but may contain a classified annex if necessary.
			(d)Public
			 availabilityThe Secretary of State shall make each report
			 required by subsection (a) available, in its unclassified form, to the public
			 by posting it on the Internet website of the Department of State in a
			 conspicuous manner and location.
			
